Citation Nr: 0328262	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to a rating in excess of 10 percent for a 
cervical strain.  

3.  Entitlement to a rating in excess of 10 percent for a 
thoracolumbar strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On September 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded an 
orthopedic examination to show the nature 
and extent of his cervical spine and 
thoracolumbar spine disabilities.  The 
range of motion of the cervical and 
thoracolumbar spine should be recorded in 
degrees.  The presence or absence of 
spinal deformity, muscle spasm, abnormal 
mobility, and pain on motion should be 
noted.  All other indicated tests and 
studies should be conducted.  In 
addition, the examiner should note the 
presence or absence of objective evidence 
of pain, weakness, incoordination, and/or 
excess fatigability.  If these factors 
are present, the examiner should express 
an opinion as to whether or not they 
result in increased disability for either 
the veteran's cervical or thoracolumbar 
spine disability, and an attempt should 
be made to describe the additional 
disability that results from these 
factors.  Send the claims folder to the 
examiner(s) for review to assist in this 
evaluation.

2.  Also, the RO should return the 
veteran's claims folder to the 
appropriate VA medical facility so that 
the VA examiner who conducted the March 
2001 VA examination of the digestive 
system, Warren M. Hughes, M.D., may 
review the folder and offer additional 
opinions concerning the veteran based on 
his findings.  Specifically, Dr. Hughes 
should be requested to answer the 
following questions:

a) The March 2001 examination contains a 
diagnosis of probable irritable bowel 
syndrome.  In view of the findings of the 
April 2001 barium enema study, is it as 
likely as not that the veteran currently 
has irritable bowel syndrome?  If not, is 
it as likely as not that the veteran 
currently has any other chronic 
gastrointestinal disability?  

b) If the veteran is found to have a 
current diagnosis of irritable bowel 
syndrome or any other chronic 
gastrointestinal disability, please 
review his service medical records for 
gastrointestinal symptoms and complaints.  
Then, express an opinion as to whether it 
is as likely as not that the irritable 
bowel syndrome or current 
gastrointestinal disability is the same 
disability that was noted in service or 
otherwise etiologically related to those 
complaints.  If Dr. Hughes is 
unavailable, the claims folder should be 
forwarded to another qualified doctor, 
and they should be requested to review 
the record and express the desired 
opinions.  If either Dr. Hughes or the 
second doctor believes that an additional 
examination is required to render these 
opinions, then this examination should be 
scheduled.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



